Case 2:20-cv-03797-FMO-JC Document 15-11 Filed 05/05/20 Page 1 of 4 Page ID #:368




                            Exhibit 49




                            Exhibit 49
Case 2:20-cv-03797-FMO-JC Document 15-11 Filed 05/05/20 Page 2 of 4 Page ID #:369
                                                                             801 S. Figueroa Street, Suite 2000
                                                                                 Los Angeles, California 90017
                                                                            T (213) 725-9800 F (213) 725-9808

                                                                                            Thomas P. O'Brien
                                                                                     Direct Dial: 323.918.1902
                                                                                         tobrien@bgrfirm.com

                                                                                               File No. 8001-001




                                            April 2, 2020



  Via Electronic Mail Only

  Gary I. Shinder, President
  Michelle Lynd, Chief Legal Officer
  Genius Fund I, Inc.
  6960 S. Centinela Avenue
  Culver City, California 90230
  michelle.lynd@geniusfund.com
  gary.shinder@geniusfund.com

         Re:    Termination of Francis J. Racioppi, Jr.

  Dear Mr. Shinder and Ms. Lynd:

        We represent Francis J. Racioppi, Jr. in connection with Genius Fund’s termination of
  Mr. Racioppi on March 27, 2020. Please direct all further communication regarding Mr.
  Racioppi’s employment to me.

          As you know, Mr. Racioppi was hired as Genius Fund’s Chief Executive Officer on
  March 5, 2020. In Mr. Racioppi’s employment agreement, Genius Fund promised Mr. Racioppi
  the following compensation through December 31, 2021:

               $300,000 signing bonus, relocation expenses, and the security deposit and first
                month’s rent for a new home;

               Guaranteed base salary of $700,000 per annum through December 31, 2021;

               Guaranteed annual bonus of no less than 50% of base salary through December
                31, 2021;

               Participation in Genius Profit Participation Plan; and

               Participation in Genius Fund’s employee benefits programs, including medical,
                dental, and vision benefits.




                                 Browne George Ross LLP | www.bgrfirm.com
Case 2:20-cv-03797-FMO-JC Document 15-11 Filed 05/05/20 Page 3 of 4 Page ID #:370


  Browne George Ross LLP
  Gary I. Shinder
  Michelle Lynd
  April 2, 2020
  Page 2


          The employment agreement specified that if Mr. Racioppi’s employment is “terminated
  for any reason prior to December 31, 2020, other than For Cause (as defined below), Genius
  shall pay you severance pay (“Severance Pay”) equal to a) your guaranteed minimum $700,000
  Base Salary prorated for the period commencing on your termination date through December 31,
  2021 plus b) any and all accrued sick and vacation days.” The agreement defines “For Cause”
  termination as “a determination in good faith by the Genius Directors that you (i) have been
  grossly negligent or engaged in willfully fraudulent or dishonest acts materially injurious to
  Genius; (ii) have materially breached Genius’ policies and procedures and have failed to cure
  such breach within 30 days after receipt of Genius’ notice of breach; or (iii) without due cause
  fail within 30 days after receipt of notice to follow any lawful order given by or under direction
  of Genius’ Directors.” Similarly, California law prohibits early discharge of an employee under
  an employment contract unless for “willful breach of duty by the employee in the course of his
  employment, or [for] habitual neglect of his duty or continued incapacity to perform it.” Lab.
  Code § 2924.

          On March 27, 2020, Genius Fund’s Board of Directors elected to terminate all of its
  employees—including Mr. Racioppi—due to the ongoing COVID-19 crisis in the United States,
  a decision with which Mr. Racioppi strenuously disagreed. Moreover, even though Ms. Lynd
  inexplicably continues to copy Mr. Racioppi on e-mails about certain company business, Mr.
  Shinder has long been making substantial, executive-level decisions without consulting Mr.
  Racioppi, and in fact has, at the apparent direction of a Board member, wholly refused to
  communicate at all with Mr. Racioppi, all of which would also amount to a constructive
  termination of Mr. Racioppi’s employment. But regardless whether his termination was express
  or constructive, it is crystal clear that the termination was not in any way a “for cause”
  termination or one based on willful breach of duty, habitual neglect of duty, or continued
  incapacity to perform his duty. Genius Fund’s decision to terminate him was therefore
  unquestionably a breach of his employment contract.

          As you know, the damages for the breach of an employment contract include “the
  compensation to which the employee would have been entitled for the unexpired period of the
  contract.” Stanchfield v. Hamer Toyota, Inc., 37 Cal. App. 4th 1495, 1502 (1995). Mr. Racioppi
  is therefore entitled to at least the minimum pay he would have received under the contract
  through to December 31, 2021—including, at minimum, his base salary (severance pay), the
  relocation expenses that he incurred, his as yet-unpaid signing bonus, and his promised bonus
  pay. Those sums are as follows:
Case 2:20-cv-03797-FMO-JC Document 15-11 Filed 05/05/20 Page 4 of 4 Page ID #:371


  Browne George Ross LLP
  Gary I. Shinder
  Michelle Lynd
  April 2, 2020
  Page 3


                Base Salary (Severance Pay)
                    Mar. 28, 2020 to Dec. 31, 2020     $533,150.68
                    Jan. 1, 2021 to Dec. 31, 2021      $700,000.00
                Relocation Expenses                   $12,463.00 (continuing to accrue)
                Signing Bonus                         $300,000.00
                End-of-Year Bonus
                    Year Ending Dec. 31, 2020          $350,000.00
                    Year Ending Dec. 31, 2021          $350,000.00
         TOTAL                                         $2,245,613.68

         Please confirm that you intend to pay the above sum, including any additional relocation
  expenses that may be incurred, to Mr. Racioppi within 14 days of the date of this letter. If Mr.
  Racioppi is required to file an action to recover these sums, he intends to seek any and all
  additional remedies available to him, including the recovery of his costs and attorneys’ fees. See
  Lab. Code § 218.5(a) (“In any action brought for the nonpayment of wages . . . the court shall
  award reasonable attorney’s fees and costs to the prevailing party if any party to the action
  requests attorney’s fees and costs upon the initiation of the action.”).

         Please further note that, because it appears that Genius Fund was merely a conduit for the
  business activities of other related persons and companies, any such action will name as
  defendants all related entities and persons that may have directly or indirectly controlled or
  funded Genius Fund’s operations, including (but not limited to) Goldhawk Investment, Ltd.,
  Alltech Group, and Dmitry Bosov. See, e.g., Toho-Towa Co. v. Morgan Creek Prods., Inc., 217
  Cal. App. 4th 1096, 1107 (2013) (courts will “disregard the corporate form in order to hold one
  corporation liable for the debts of another affiliated corporation when the latter is so organized
  and controlled, and its affairs are so conducted, as to make it merely an instrumentality, agency,
  conduit, or adjunct of another corporation”) (internal quotation marks omitted).

         Please do not hesitate to contact me if you would like to discuss this further. Thank you.

                                                     Very truly yours,




                                                     Thomas P. O’Brien
